Citation Nr: 0813038	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  03-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine with spondylolysis and 
spondylolisthesis of L5-S1 (hereinafter, "low back 
disorder").

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
umbilical hernia.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of heat exhaustion.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right shoulder injury/strain.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
foot disorder other than cold injury residuals/frostbite.

7.  Entitlement to an increased rating for cold injury 
residuals of the right foot, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased rating for cold injury 
residuals of the left foot, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an effective date earlier than June 2, 
2005, for assignment of a 10 percent rating for service-
connected residuals of dislocated left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

AA (The veteran's fiancée)


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
October 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 2002, 
May 2003, February 2006, and March 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  By the October 2002 rating decision, the RO 
denied service connection for arthritis of the lumbar spine.  
Thereafter, by the May 2003 rating decision the RO continued 
the 10 percent evaluations for cold injury residuals of each 
foot.  By the February 2006 rating decision, the RO found 
that new and material evidence had not been received to 
reopen the veteran's claims of service connection for 
arthritis of multiple joints, umbilical hernia, heat 
exhaustion, and right shoulder disorder.  The RO also 
assigned a 10 percent rating for the veteran's service-
connected left middle finger, effective June 2, 2005.  
Finally, by the March 2007 rating decision, the RO found that 
new and material evidence had not been received to reopen the 
veteran's claim of service connection for a foot disorder 
other than cold injury residuals.

The Board observes that a claim of service connection was 
previously denied for a low back disorder by a February 1995 
rating decision.  However, an April 2001 Board decision 
concluded that this was a separate and distinct claim from 
the one currently on appeal as the prior denial was for 
lumbar strain, while the current claim is for degenerative 
changes of the spine.  Further, correspondence sent to the 
veteran by the RO in August 2001 indicated that the claim was 
being adjudicated on the merits due to a change in law.

The veteran's fiancée provided testimony at a hearing 
conducted before the undersigned Veterans Law Judge in 
November 2007.  A transcript of this hearing has been 
associated with the VA claims folder.  Unfortunately, the 
veteran was unable to attend the hearing because he was 
incarcerated.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the right 
shoulder claim, but that additional development is required 
to address the merits of the underlying service connection 
claim.  Similarly, for the reasons addressed in the REMAND 
portion of the decision below, the Board finds that 
additional development is required with respect to the low 
back claim.  Accordingly, these claims will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was originally denied for residuals of 
a right shoulder injury, heat exhaustion, umbilical hernia, 
and a foot disorder other than cold injury residuals by a 
February 1995 rating decision.  Except for the foot disorder 
claim, a subsequent October 1999 rating decision found that 
new and material evidence had not been received to reopen 
these claims.  The veteran was informed of both decisions, 
including his right to appeal, and he did not appeal.  

3.  Service connection was originally denied for arthritis of 
multiple joints by an April 1999 rating decision, and was 
subsequently upheld by an April 2001 Board decision.  The 
veteran did not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

4.  The evidence received since the last prior denial of 
service connection for a right shoulder disorder was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

5.  Although the evidence received since the prior denials of 
service connection for arthritis, umbilical hernia, heat 
exhaustion, and a foot disorder other than the already 
service-connected cold injury residuals was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claims, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claims.

6.  Although the cold injury residuals of both feet are 
manifested by cold sensitivity, the competent medical 
evidence does not reflect that either foot is also manifested 
by tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  

7.  No increased rating claim was filed for the service-
connected left middle finger disorder prior to June 2, 2005, 
nor is it factually ascertainable from the competent medical 
evidence that a compensable rating was warranted prior to 
that date.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a right 
shoulder disorder, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence not having been received to 
reopen the claims of entitlement to service connection for 
arthritis of multiple joints, umbilical hernia, heat 
exhaustion residuals, and/or foot disorder other than cold 
injury residuals, these benefits sought on appeal are denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2007).

3.  The criteria for a rating in excess of 10 percent for 
cold injury residuals of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 513A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2007).

4.  The criteria for a rating in excess of 10 percent for 
cold injury residuals of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 513A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2007).

5.  The criteria for an effective date earlier than June 2, 
2005, for the assignment of a 10 percent rating for service-
connected residuals of dislocated left middle finger are not 
met.  38 U.S.C.A. §§ 5103, 513A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the record 
reflects the veteran was sent pre-adjudication notice 
regarding the low back claim by a letter dated in August 
2001; for the cold injury residuals of the feet by a letter 
dated in March 2003; and for the new and material evidence 
claims by letters dated in May 2005, July 2005, and September 
2005.  As for the earlier effective date claim, this appeal 
is from the effective date assigned following the initial 
grant of a 10 percent rating.  Thus, it does not appear that 
pre-adjudication notice was possible as to that claim.  In 
any event, he was sent additional notification by a letter 
dated in March 2006 which, in pertinent part, provided 
adequate notification as to the evidence necessary to 
determine the proper effective date.

Taken together, the aforementioned notification letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the March 2006 
letter contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board notes that, during the pendency of this appeal, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which established significant new 
requirements with respect to the content of the notice 
necessary for those cases involving the reopening of 
previously denied claims. Specifically, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  Here, the September 2005 
letter noted the prior denials, explained the bases for the 
denials, and explained the standard for new and material 
evidence by language which tracks that of the relevant 
regulatory provision.  As such, the Board finds that the 
veteran has received adequate notification pursuant to Kent, 
supra.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, his statements have cited to relevant 
VA regulatory provisions regarding his claims.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board further notes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  Specifically, the Court held that section § 5103(a) 
requires: (1) at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In regard to the aforementioned criteria, the Board notes 
that the notification letters sent to the veteran regarding 
this case satisfy elements (1) and (3).  Although none of the 
aforementioned notification letters contained the specific 
criteria of the relevant Diagnostic Code (i.e., element (2)), 
this information was included in the October 2004 Statement 
of the Case.  The Board also notes that the veteran has 
actively participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Further, this finding is supported by the fact that 
he has had increased rating claims in the past, to include 
one which was denied by the April 2001 Board decision.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate the claims 
decided herein and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  As noted in 
the Introduction, the veteran was unable to attend the 
November 2007 Board hearing.  Moreover, he was accorded VA 
medical examinations in September 2002, February 2005, 
January 2006 and March 2007.  Although none of these 
examinations were in regard to the new and material evidence 
claims, under the law, an examination is not required in the 
context of new and material evidence claims.  38 C.F.R. 
§ 3.159(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 
29, 2001).  As for the earlier effective date claim, the 
Board observes that adjudication of this case is based upon 
evidence already in the claims folder; the resolution of the 
claim depends upon when certain document(s) were either 
received by VA and/or promulgated to the veteran, as well as 
what they showed regarding the severity of the service-
connected disability prior to the current effective date.  
Consequently, the Board finds that the duty to assist has 
been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  New and Material Evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Historically, service connection was originally denied for 
residuals of a right shoulder injury, heat exhaustion, 
umbilical hernia, and a foot disorder other than cold injury 
residuals by a February 1995 rating decision.  Except for the 
foot disorder claim, a subsequent October 1999 rating 
decision found that new and material evidence had not been 
received to reopen these claims.  The veteran was informed of 
both decisions, including his right to appeal, and he did not 
appeal.  

The Board notes that the veteran has contended that he never 
received notification of the February 1995 rating decision.  
However, the record from that period reflects that the 
notification was sent to his address of record, it was not 
returned as undeliverable, and no alternative address appears 
to have been of record.  It is well established that it is 
his responsibility to keep VA advised of his whereabouts in 
order to facilitate the conducting of medical inquiry.  If he 
does not do so, "there is no burden on the part of the VA to 
turn up heaven and earth to find him."  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  And to 
rebut this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods 
v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, though, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed that timely notice of the prior denial was sent to 
the veteran at his most recent address of record.

In addition to the foregoing issues, service connection was 
originally denied for arthritis of multiple joints by an 
April 1999 rating decision, and was subsequently upheld by an 
April 2001 Board decision.  The veteran did not appeal the 
Board's decision to the Court.

The veteran has also contended his prior denials were in 
error, that his disabilities have not been properly evaluated 
by VA, and cited to 38 C.F.R. § 3.105.  In pertinent part, 38 
C.F.R. § 3.105(a) states "[p]revious determinations which are 
final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error [CUE]."  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  However, the Court 
has held that a claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated; he must, with 
some degree of specificity, identify the alleged error and 
provide persuasive reasons why the result would have been 
different but for the alleged error.  Simply to claim CUE on 
the basis that previous adjudications had improperly weighed 
the evidence can never rise to the stringent definition of 
CUE.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Moreover, the 
Court has indicated that an inadequate examination does not 
constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992) (An error made by a VA doctor who examines a veteran 
is "not administrative error during the adjudication process 
which would require the prior decision to be reversed or 
amended...").  Thus, the Board is of the opinion that the 
veteran has not raised a valid claim of CUE with respect to 
the prior denials, and it will not adjudicated at this time.

For these reasons, the Board finds that the prior denials of 
service connection for right shoulder injury, heat 
exhaustion, umbilical hernia, foot disorder other than cold 
injury residuals, and arthritis of multiple joints are final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

Here, the evidence on file at the time of the last prior 
denial of service connection for right shoulder injury, heat 
exhaustion, umbilical hernia in October 1999 included 
statements from the veteran, his service medical records, and 
post-service medical records which covered a period through 
1999.  Similar evidence was on file at the time of the 
Board's April 2001 denial of service connection for arthritis 
of multiple joints.

The Board acknowledges that the veteran's service medical 
records reflect, in part, that he was treated for a right 
shoulder injury in November 1990; that an umbilical hernia 
was noted on an August 1989 re-enlistment examination and his 
1993 release from active duty examination (where it was 
described as asymptomatic); and for cold painful feet in 
February 1993.  However, there were no findings of a 
disability resulting from heat exhaustion, arthritis, or foot 
problems other than the already service-connected cold injury 
residuals.  Further, his feet and upper extremities were 
evaluated as normal on his release from active duty 
examination.

The record reflects that an October 1994 VA medical 
examination found no objective findings indicating impairment 
of the right shoulder or feet.  Although the veteran was 
found to have a small umbilical area defect not admitting 
hernia sac, but there were no inguinal hernias, bowel sounds 
were normal, and external genitalia and prostate were totally 
normal.  There were also no findings of either heat 
exhaustion residuals or arthritis of multiple joints at that 
time.

The February 1995 rating decision denied service connection 
for residuals of a right shoulder injury, heat exhaustion, 
and a foot condition other than cold injury residuals, in 
essence, because the evidence indicated that the in-service 
findings were acute conditions that had resolved with no 
current impairment.  As for the umbilical hernia, it was 
found that the evidence showed the condition had been present 
since birth and that there was no permanent aggravation of 
the pre-existing condition during service.

At the time of the October 1999 rating decision, medical 
records dated in April 1999 did show treatment for complaints 
of intermittent right shoulder pain.  However, there were no 
findings regarding residuals of heat exhaustion or umbilical 
hernia.  There were also no findings indicative of arthritis 
of multiple joints.

The October 1999 rating decision found that no new and 
material evidence had been received to reopen the right 
shoulder, umbilical hernia, and heat exhaustion claims.  
Although it was acknowledged the additional evidence showed 
treatment for right shoulder pain, it was held that it did 
not show the veteran had a chronic condition of that joint 
which was related to his period of active duty.  

In regard to the arthritis claim, the April 2001 Board 
decision found, in pertinent part, that the evidence of 
record did not show the veteran had generalized 
osteoarthritis of multiple joints.

Simply put, it is clear from the foregoing that service 
connection was denied in the past because the competent 
medical evidence did not reflect the veteran currently has 
chronic disabilities of the right shoulder, umbilical hernia, 
feet (other than the already service-connected cold injury 
residuals), nor did he have arthritis of multiple joints. 

The evidence added to the record since the last prior denials 
of the veteran's claims include additional statements from 
the veteran, AA's testimony on his behalf at the November 
2007 Board hearing, as well as additional post-service 
medical records which cover a period through 2007.

Initially, the Board observes that the additional post-
service medical records indicate that the veteran does 
currently have a chronic right shoulder disability.  For 
example, medical records dated in May 2003 include findings 
of chronic right shoulder pain.  In short, evidence has been 
received which goes to the basis for the original denial.  
Moreover, evidence submitted to reopen a claim is presumed to 
be true for the purpose of determining whether new and 
material evidence has been submitted, without regard to other 
evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection 
for a right shoulder disorder was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has been received in accord with 38 C.F.R. § 3.156(a).  

Adjudication does not end with the finding that new and 
material evidence has been received.  The Board must now 
address the merits of the underlying service connection 
claim.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the right shoulder 
claim.

Regarding the arthritis, umbilical hernia, heat exhaustion, 
and foot disorder claims, the veteran has contended that 
these conditions were noted during service, and that service 
connection is warranted as a result thereof.  However, he 
advanced similar contentions at the time of the prior 
denials.  As such, the Board finds that this evidence is 
cumulative and redundant of the evidence previously of 
record.

The Board also observes that the additional post-service 
medical records do not reflect that the veteran currently has 
a chronic disability due to heat exhaustion or of the feet 
besides the already service-connected cold injury residuals.  
In addition, these records do not show generalized 
osteoarthritis of the joints; nor that his umbilical hernia 
was aggravated during active service.  Further, a March 2007 
VA medical examination noted that, in addition to the 
symptomatology of the service-connected cold injury residuals 
of the feet, the veteran had onychomycosis of the right foot 
and tinea pedis of both feet.  However, the examiner opined 
that these conditions were not related to active service.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
(unfavorable evidence does not "trigger a reopening").  
Accordingly, the Board finds that this evidence is cumulative 
and redundant of that previously of record.

There being no other evidence received in conjunction with 
the veteran's applications to reopen, the Board finds that 
while the evidence received since the prior denials of 
service connection for arthritis, umbilical hernia, heat 
exhaustion, and a foot condition other than the already 
service-connected cold injury residuals, was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate these claims, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating these claims.  As 
such, new and material evidence has not been received to 
reopen these claims pursuant to 38 C.F.R. § 3.156(a).  
Inasmuch as new and material evidence adequate to reopen the 
previously denied claims has not been received, the Board 
does not have jurisdiction to consider the claims or to order 
additional development.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 7122, cold injury residuals are 
assigned a 10 percent rating for arthralgia or other pain, 
numbness, or cold sensitivity. A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A maximum rating of  30 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104.

In the instant case, the Board finds that neither the right 
nor the left foot cold injury residuals meets or nearly 
approximates the criteria for a rating in excess of 10 
percent.  

Here, the competent medical evidence, to include the VA 
medical examinations, reflects that the veteran's service-
connected cold injury residuals of both feet are manifested 
by cold sensitivity.  This corresponds to the criteria for 
the current 10 percent rating under Diagnostic Code 7122.  
However, there is no indication of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis or X-ray abnormalities.  For example, the 
February 2005 VA medical examination noted that he walked 
with no difficulty; his skin was grossly normal, there was no 
edema; no atrophy; no overt ulcerations, cracks, or non-
healing wounds.  He also had good peripheral pulses, normal 
capillary refill and sensation.  Although he did have fungal 
infection of the toes, the examiner opined that it was not a 
result of the cold injury.  Further, the examiner stated that 
there was no loss of function or activity secondary to the 
cold injury.  On the more recent March 2007 VA medical 
examination his feet had normal skin color, with no edema or 
atrophy.  Moreover, there was no ulceration of the skin and 
hair growth was normal.  Sensory testing was also normal, as 
were peripheral pulses and capillary refill.  There was no 
pain or stiffness of any of the joints of the toes or ankles.

In view of the foregoing, the Board finds that the service-
connected cold injury residuals of both the right and left 
foot are adequately compensated by the current 10 percent 
evaluations, and he does not meet or nearly approximate the 
criteria for a higher rating for either foot under Diagnostic 
Code 7122 during any portion of the appeal period.

III.  Earlier Effective Date

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."

Historically, the Board notes that service connection was 
established for the veteran's left middle finger disorder by 
the February 1995 rating decision, evaluated as 
noncompensable (zero percent disabling).  This noncompensable 
rating was subsequently continued by an April 1999 rating 
decision, which was upheld by the April 2001 Board decision.  
Thereafter, the next adjudication of this service-connected 
disability was the February 2006 rating decision which 
assigned the 10 percent evaluation, effective June 2, 2005.

In view of the foregoing, the Board must first determine 
whether the veteran filed an increased rating claim for the 
left middle finger after the April 2001 rating decision, but 
before the current June 2, 2005, effective date.  Here, a 
thorough review of the record does not reflect any written 
communication was received by VA during this period in which 
the veteran indicated that he was entitled to a 


compensable rating for his service-connected left middle 
finger, and/or he intended to apply for such benefits.  Thus, 
the Board must find that the veteran did not file a claim 
earlier than the current effective date.  See Rodriguez, 
supra.  As such, he is not entitled to an earlier effective 
date on that basis.  

As no claim was filed earlier than June 2, 2005, the veteran 
is only entitled to an earlier effective date if the evidence 
reflects it was factually ascertainable prior to that date 
that a 10 percent evaluation was warranted.

In this case, the veteran's left middle finger is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5226.  Under this Code, a 10 percent rating 
is assigned for unfavorable or favorable ankylosis of the 
long finger.  The Note provides that it also should be 
considered whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

Here, a review of the competent medical evidence does not 
reflect that it was factually ascertainable prior to June 2, 
2005, that the veteran's service-connected left middle finger 
was manifested by ankylosis or impairment analogous thereto.  
In fact, there do not appear to be any relevant findings 
regarding this joint during the pertinent period upon which 
the Board could find that such impairment was present.

For these reasons, the Board concludes that there is no legal 
basis to assign an effective date earlier than June 2, 2005, 
for the 10 percent evaluation for the veteran's service-
connected left middle finger.  Thus, this claim must be 
denied.




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a right 
shoulder disorder, the claim is reopened.  To this extent 
only, the benefit sought on appeal is allowed.

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for arthritis 
of multiple joints, umbilical hernia, heat exhaustion 
residuals, and/or foot disorder other than cold injury 
residuals, the benefits sought on appeal are denied.  

Entitlement to an increased rating for cold injury residuals 
of the right foot, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for cold injury residuals 
of the left foot, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an effective date earlier than June 2, 2005, 
for assignment of a 10 percent rating for service-connected 
residuals of dislocated left middle finger, is denied.


REMAND

The Board acknowledges that the veteran's service medical 
records confirm he was treated for back problems while on 
active duty.  For example, records dated in May 1987 note 
complaints of right lumbosacral back pain after falling in 
the shower.  He was assessed with acute back strain.  
Further, his August 1993 release from active duty examination 
noted that he complained of mechanical back pain.  
Nevertheless, his spine was clinically evaluated as normal on 
physical examination.

The Board also notes that an October 1994 VA medical 
examination found no objective findings of lumbar myalgia, 
although there was grade I L5-S1 spondylolisthesis with spina 
bifida occulta (developmental).

Despite the foregoing, there is no competent medical evidence 
which relates the current low back disorder to active 
service, to include the in-service treatment for back pain in 
May 1987.  Although the RO stated that a September 2002 VA 
medical examination indicated that the current disability was 
not related to the in-service injury, a close reading of the 
examination report reflects that no such opinion is contained 
therein.  Rather, the opinion was that the findings, to 
include X-ray reports, did not indicate any pathology which 
the examiner believed could cause the veteran's back pain.  
Nevertheless, the record continues to show treatment for back 
problems.

In view of the foregoing, the Board finds that it is not 
clear from the competent medical evidence whether the 
veteran's current low back disorder is causally related to 
his active service, to include the treatment for back pain in 
May 1987.  Similarly, it is not clear from the record whether 
the current right shoulder disorder is causally related to 
the in-service injury of that joint.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Board finds that examination is necessary to determine 
the current nature and etiology of the veteran's current 
disabilities of the back and right shoulder.  See also 
38 C.F.R. § 3.159(c)(4) (An examination or opinion shall be 
treated as being necessary to make a decision on the claim if 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's act of 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.).  Although the Board 
does not dispute the veteran is currently incarcerated, the 
record reflects that arrangements have been made for him to 
undergo other VA medical examinations during this period.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his low back and 
right shoulder since October 14, 2004.  
After securing any necessary release, 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded examination to 
determine the current nature and etiology 
of his low back and right shoulder 
disorders.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate the claims folder 
was reviewed.

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
either the current low back and/or right 
shoulder disorder is of service onset or 
otherwise related thereto.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in March 2007, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


